Order entered September 29, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00644-CV

   DALLAS POLICE RETIRED OFFICERS ASSOCIATION, Appellant

                                      V.

   DALLAS POLICE AND FIRE PENSION SYSTEM, ET AL., Appellees

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-11982

                                   ORDER

      Before the Court is appellant’s September 27, 2022 unopposed second

motion for an extension of time to file its brief on the merits. We GRANT the

motion and extend the time to October 7, 2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE